             Case 3:20-cr-00448-IM        Document 25     Filed 07/06/21     Page 1 of 2




Elizabeth G. Daily, OSB 111758
Assistant Federal Public Defender
Email: liz_daily@fd.org
101 SW Main Street, Suite 1700
Portland, OR 97204
Tel: (503) 326-2123
Fax: (503) 326-5524

Attorney for Defendant



                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

  UNITED STATES OF AMERICA,                             Case No. 3:20-cr-00448-IM

                                     Plaintiff,
                                                        DECLARATION OF COUNSEL IN
                        v.                              SUPPORT OF UNOPPOSED MOTION
                                                        TO CONTINUE TRIAL DATE
  ADRIAN RUBEN DE LOS RIOS,

                                   Defendant.

        I, Elizabeth G. Daily, declare:

        1.       I am the attorney appointed to represent Adrian Ruben De Los Rios, in the above-

entitled case.

        2.       A jury trial in this case is currently scheduled for July 20, 2021. Mr. De Los Rios

was arraigned on October 21, 2020. Two continuances have previously been obtained by the

defense.

        3.       Mr. De Los Rios has received discovery and the defense is conducting investigation

in his case, including obtaining information relating to circumstances of the offense and

Mr. De Los Rios’ background. This information relates to pretrial litigation, trial, and sentencing.


Page 1 DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE
       TRIAL DATE
            Case 3:20-cr-00448-IM       Document 25       Filed 07/06/21      Page 2 of 2




       4.       A related state case is currently pending in Multnomah County Circuit Court Case

No. 20CR43291, with the next scheduled call date on August 4, 2021. The conduct charged in the

state prosecution overlaps with the conduct charged in this federal indictment. The government

has indicated that, once state charges are resolved, it anticipates seeking a dismissal of the federal

case. In the state case, Mr. De Los Rios has been made eligible for the Multnomah County Justice

Reinvestment Program (MCJRP) and is awaiting a risk assessment and a settlement conference. A

continuance of 120 days will provide time for the state charges to be resolved.

       5.       Mr. De Los Rios remains fully compliant with the conditions of his federal pretrial

release. He was also released by the state court and has made all of his appearances in that case.

       6.       For these reasons, Mr. De Los Rios respectfully requests that this Court continue

his case for a period of at least 120 days.

       7.       I have discussed with Mr. De Los Rios his right to a speedy trial. He agrees to the

continuance and knows it will result in excludable delay under the provisions of 18 U.S.C.

§ 3161(h)(7)(A) of the Speedy Trial Act.

       8.       Assistant United States Attorney Thomas Ratcliffe has no objection to this motion.

       9.       I make this motion in good faith and not for the purpose of delay.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct to the best of my knowledge and belief and that this declaration was executed on

July 6, 2021, in Portland, Oregon.


                                               /s/ Elizabeth G. Daily
                                               Elizabeth G. Daily
                                               Attorney for Defendant



Page 2 DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE
       TRIAL DATE
